Citation Nr: 0830822	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had active service from April 1982 to July 1982, 
and from December 2004 to May 2005.  The record also 
indicates that the veteran had over 21 years of inactive duty 
for training with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.	The evidence of record does not indicate, by clear and 
unmistakable evidence, that the veteran's pre-service hearing 
loss was not aggravated by service.  

2.	A tinnitus disorder is not related to service.  


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  

2.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and tinnitus disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2005 and January 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claims, and of the evidence 
needed to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And in the May 2005 letter, VA 
provided notification to the veteran prior to the initial 
adjudication of his claim in January 2006.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until the January 2007 letter.  See Dingess/Hartman and 
Mayfield, both supra.  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran as a result of 
this untimely notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be detailed further 
below, the veteran's service connection claim for tinnitus 
will be denied.  No disability evaluation or effective date 
will be assigned for that claim therefore.  As such, no 
prejudice can be incurred from late notice regarding that 
claim.  With regard to the claim for service connection for 
hearing loss, the Board notes that, below, it will grant the 
claim.  As such, the RO may rectify any VCAA notification 
deficiency when implementing the award.      

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And the RO provided the veteran with a 
compensation examination for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran served with the Army National Guard for over 21 
years.  In December 2004 he began a period of active service 
which ended in May 2005.  In May 2005, the veteran was 
medically discharged from service - on the recommendation of 
a Medical Evaluation Board - due to a bilateral hearing loss 
disorder.  The veteran now claims service connection for 
current bilateral hearing loss and current tinnitus.  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
record supports the veteran's claim to having a hearing 
disability under VA regulations.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  

Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the veteran does have 
current bilateral hearing loss.  An October 2005 VA audiology 
examination report showed, in each ear, auditory thresholds 
higher than 40 decibels (i.e., at 2000, 3000 and 4000 Hertz 
in the right ear, and at 3000 and 4000 Hertz in the left 
ear).  This examination report also showed speech recognition 
scores below 94 percent (i.e., 80 percent in each ear).  38 
C.F.R. § 3.385.  And this report noted the veteran's 
tinnitus.  See 38 U.S.C.A. § 5107(b).  As such, the evidence 
indicates that the veteran has current hearing loss and 
tinnitus. 

In its decision below, the Board addresses whether the record 
supports the veteran's claim that these current disorders are 
connected to his service.  

	Law and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153 (West 2002).  If the presumption of sound 
condition is not rebutted, "the veteran's claim is one for 
service connection."  Wagner, 370 F.3d at 1096.  That is to 
say, no deduction will be made for the degree of disability 
existing at the time of the veteran's entry into service.  
Id.; 38 C.F.R. § 3.322 (2007).

	Analysis 

In the present case, the Board finds, as an initial matter, 
that the record does not contain an entrance report of 
medical examination that notes a hearing disorder at the time 
of the veteran's entry in to active service in December 2004.  
As outlined above, applicable law contemplates that something 
more than a pre-service history be recorded in a report of an 
induction or enlistment examination in order for a disorder 
to be deemed "noted," as that term is used in 38 U.S.C.A. § 
1111.  Because a hearing disorder was not "noted" at the 
time of his entrance into active service, the veteran is 
entitled to the presumption of soundness in this matter.

There is substantial evidence indicating, however, that the 
veteran did not enter service sound.  The record reflects 
that medical records pertaining to the veteran's reserve 
service, dated from March 1986, record a bilateral hearing 
loss disorder.  See 38 C.F.R. § 3.385.  Moreover, the March 
2005 Medical Evaluation Board found that the veteran's 
hearing disorder preexisted active service.  Based on this 
evidence, the Board finds that there is clear and 
unmistakable evidence that a bilateral hearing loss disorder 
existed prior to service.  As such, if there is also clear 
and unmistakable evidence that the hearing loss disorder was 
not aggravated by service, the Board may conclude that the 
presumption of soundness has been rebutted.  See VAOPGCPREC 
3-03.

In this regard, the Board notes two medical reports of record 
that address the issue of aggravation of the veteran's 
hearing loss disorder.  The March 2005 Medical Evaluation 
Board report found that the veteran's hearing loss disorder 
was "permanently aggravated by service" while the October 
2005 VA report found that service did not relate to the 
veteran's hearing loss disorder.  The Board finds each of 
these reports persuasive, and of probative value.  The 
Medical Evaluation Board report is the result of an inquiry 
into the veteran's fitness to serve on active duty.  And the 
October 2005 VA report was rendered by an audiologist who 
examined the claims file.  Given the burdensome standard set 
forth under 38 U.S.C.A. § 1111, the Board cannot conclude 
that the evidence clearly and unmistakably shows that the 
veteran's pre-service hearing loss disorder was not 
aggravated by service.  In short, the competent medical 
evidence of record is in equipoise on this issue.  38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b).  

Service connection is therefore warranted for a hearing loss 
disorder.  VAOPGCPREC 3-03.  

By contrast, the Board finds service connection unwarranted 
for tinnitus.  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the medical evidence of record does not 
preponderate against the veteran's claim to a current 
tinnitus disorder.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The October 2005 VA 
examination report notes tinnitus as do VA physicians in VA 
treatment records dated from May to June 2006.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

But the Board finds service connection unwarranted for this 
disorder because the record lacks evidence indicating an in-
service tinnitus disorder or injury, and lacks medical 
evidence of a nexus between service and the current disorder.  
See Pond, supra.  The Board notes no complaints, diagnoses, 
or treatment for tinnitus in the veteran's service medical 
records dating to as early as 1982.  In fact, the March 2005 
Medical Evaluation Board report that recommended the 
veteran's medical discharge for hearing loss reported the 
veteran as stating that he did not have tinnitus.  And, with 
regard to the issue of nexus, the October 2005 VA examiner 
stated that the veteran's tinnitus was not caused by or a 
result of his military service.  See Pond, supra.  

As the second and third elements of Pond are unestablished 
for the service connection claim for tinnitus, the Board 
finds the preponderance of the evidence against the veteran's 
claim.  The benefit-of-the-doubt rule does not apply 
therefore, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While these statements may be viewed as 
evidence, the Board must also note again that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  The lay statements alone are therefore 
insufficient to prove the veteran's claims.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology).       


ORDER

1.	Service connection for bilateral hearing loss is granted.  

2.	Service connection for tinnitus is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


